           Case 8:20-cv-01245-PJM Document 6 Filed 08/17/21 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND



TROY A. WALKER
                 Petitioner,

V.                                                                   Civil No. PJM 20-1245


UNITED STATES OF AMERICA,
                 Respondent.


                                      MEMORANDUM OPINION


        Troy A. Walker has moved pursuant to Federal Rule of Criminal Procedure 41(g)for the

return of property—specifically, a 2005 Honda Odyssey—that he claims was wrongfully seized

by the Government in violation of his due process rights. For the following reasons, his Motion

his DENIED.^

                                                      1.


        On June 12, 2013, Troy Walker pleaded guilty to one count of transporting a minor with

intent to engage in criminal sexual activity, in violation of 18 U.S.C. § 2423(a). Shortly thereafter,

the Court imposed a sentence of 120 months imprisonment and 10 years of supervised release.

Crim. No. PJM-12-0614,ECF No.26 at 1.

        As part of his plea agreement, Walker consented to the forfeiture of any property used to

facilitate the crime. More specifically, the Superseding Information identified Walker's "2005

Honda Odyssey, VIN:_5FNRL38425B087206, MD Tag: 501M439" as subject to forfeiture. No.

PJM-12-0614,ECF No. 22 at 2.




• The Court also denies Walker's untimely Motion for Extension of Time to Respond, ECF No. 5. Not only is his
request well out oftime, there is no way in which he could salvage his patently ^volous arguments.
Case 8:20-cv-01245-PJM Document 6 Filed 08/17/21 Page 2 of 3
Case 8:20-cv-01245-PJM Document 6 Filed 08/17/21 Page 3 of 3
